DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 4/20/2022 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Hagerty on 4/27/2022.

The application has been amended as follows: 

All pending claims have been replaced with the following listing of claims: 
1. (Currently amended) A carbon fiber precursor treatment agent comprising a nonionic surfactant, an amino-modified silicone, and a dimethyl silicone, in which all side [[chans]] chains and terminals of [[polysiloxane]] the dimethyl silicone are methyl groups, with a kinematic viscosity at 25°C of 5 to 200 mm2/s, wherein the mass ratio of the content of the amino-modified silicone with respect to the content of the dimethyl silicone is 99.9/0.1 to 90/10.
2. (Original) The carbon fiber precursor treatment agent according to claim 1, wherein when the total content of the nonionic surfactant, the amino-modified silicone, and the dimethyl silicone is taken as 100 parts by mass, the nonionic surfactant is contained at a ratio of 9 to 85 parts by mass, the amino-modified silicone is contained at a ratio of 10 to 90.9 parts by mass, and the dimethyl] silicone is contained at a ratio of 0.1 to 5 parts by mass.
3. (Currently amended) A carbon fiber precursor treatment agent comprising a nonionic surfactant, an amino-modified silicone, and a dimethyl silicone, in which all side [[chans]] chains and terminals of [[polysiloxane]] the dimethyl silicone are methyl groups, with a kinematic viscosity at 25°C of 5 to 200 mm2/s, wherein when the total content of the nonionic surfactant, the amino-modified silicone, and the dimethyl silicone is taken as 100 parts by mass, the nonionic surfactant is contained at a ratio of 9 to 85 parts by mass, the amino-modified silicone is contained at a ratio of 10 to 90.9 parts by mass, and the dimethyl silicone is contained at a ratio of 0.1 to 5 parts by mass.
4. (Previously presented) The carbon fiber precursor treatment agent according to claim 1, wherein the amino-modified silicone has a kinematic viscosity at 25°C of 50 to 800 mm2/s.
5. (Previously presented) A carbon fiber precursor to which the carbon fiber precursor treatment agent according to claim 1 is adhered.
6. (Previously presented) The carbon fiber precursor treatment agent according to claim 3, wherein the amino-modified silicone has a kinematic viscosity at 25°C of 50 to 800 mm2/s.
7. (Previously presented) A carbon fiber precursor to which the carbon fiber precursor treatment agent according to claim 3 is adhered.


 Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Aso”, for the following reasons:
Aso does not suggest alone, or in combination, the claimed carbon fiber precursor treatment agent comprising an amino-modified silicone, and a dimethyl silicone, in which all side chains and terminals of the dimethyl silicone are methyl groups, wherein the mass ratio of the content of the amino-modified silicone with respect to the content of the dimethyl silicone is 99.9/0.1 to 90/10. Specifically, Aso specifically requires the ratio of unmodified polysiloxane (or dimethyl silicone) to amino modified polysiloxane to be greater than 4 at equation (3), which is outside the claimed range. 

The present claims are allowable over the closest prior art, herein “Nakayama”, for the following reasons:
Nakayama does not suggest alone, or in combination, the claimed carbon fiber precursor treatment agent comprising an amino-modified silicone, and a dimethyl silicone, in which all side chains and terminals of the dimethyl silicone are methyl groups. Specifically, Nakayama specifically requires the polysiloxane is an epoxy polyether modified silicone.  

The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764